UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7074


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PAMELA L. BANKS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:05-cr-00131-RAJ-FBS-2)


Submitted:    October 23, 2008             Decided:   November 17, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela L. Banks,      Appellant Pro Se.     William David Muhr,
Assistant United      States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pamela    L.   Banks    appeals   the   district   court’s   order

denying her motion to reduce her sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.           United States v. Banks, No. 2:05-cr-

00131-RAJ-FBS-2 (E.D. Va. May 13, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                      2